DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Fellhauer et al. (US 2020/0007219 A1) in view of Chen (US 2016/0099763 A1).
(1) Regarding claim 1:
Fellhauer discloses a communication system comprising: 
a user equipment that includes a multi-element antenna STA1 (1) and STA2 (3) as shown in figure 1); and 
a base station configured to be connected to the user equipment to perform radio communication with the user equipment (AP 2 as shown in figure 1), wherein 
the user equipment performs radio communication with a two-stage beamforming method by using the multi-element antenna to simultaneously transmit a plurality of beams at each stage (beamforming circuitry configured to perform beamforming and to carry out a beam training procedure for finding a beam for use in transmitting and/or receiving RF signals and/or for channel estimation, said beamforming training procedure comprising at least two stages during which training signals are transmitted using different beams, wherein first bean1s used in a first stage have a larger beam 
Fellhauer further discloses during the beam training period the Initiator is listening, after the Responder swept through all entries of the codebook, the Initiator sends back beam quality scores to the Responder (para. 0038); but fails to explicitly disclose the user equipment transmits information for identifying an attribute of each first-stage beam to the base station.
However, Chen discloses a beam training procedure, wherein the UE 601 transmits a random access preamble with RA-RNTI, control beam ID, and UE beam ID. The random access preamble is equivalent to the uplink pilot signal for beam training (para. 0039).
It is desirable for the UE to transmit information for identifying an attribute of each first-stage beam to the base station because it enables the base station to feedback the selected beam ID to the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Chen in the system of Fellhauer for the benefit of notifying the UE of the selected beam.

Allowable Subject Matter
Claims 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The present invention describes a communication system comprising a user equipment; and a base station configured to be connected to the user equipment to perform radio communication with the user equipment, wherein the user equipment performs radio communication with a two-stage beamforming method by using a multi-element antenna, and when the user equipment communicates with a first base station while not communicating with a second base station, the user equipment forms, as first-stage beams, a first beam having a main beam directed to the first base station and a null directed to the second base station, and at least one second beam having a null directed to the second base station and having directivity different from directivity of the first beam. The closest prior art, Kakishima et al. (US 2017/0104517 A1) discloses a similar system but fails to disclose the user equipment communicates with a first base station while not communicating with a second base station, the user equipment forms, as first-stage beams, a first beam having a main beam directed to the first base station and a null directed to the second base station, and at least one second beam having a null directed to the second base station and having directivity different from directivity of the first beam.
(2) Regarding claim 5:
The present invention describes a communication system comprising: a user equipment; and a base station configured to be connected to the user equipment to perform radio communication with the user equipment, wherein the user equipment performs radio communication with a two-stage beamforming method by using a multi-element antenna, and when the user equipment communicates with a first base station .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji et al. (US 2010/0220597 A1) discloses a time division duplexing (TDD) configuration for access point base stations.
Hottinen (US 2006/0094373 A1) discloses a closed-loop signaling method for controlling multiple transmit beams and correspondingly adapted transceiver devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/9/2022